    Case: 1:20-cv-03717 Document #: 31 Filed: 07/19/20 Page 1 of 3 PageID #:276




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 STATS LLC D/B/A STATS PERFORM,

                    Plaintiff,
                                                      Case No. 20-cv-03717
        v.
                                                      Judge Robert M. Dow, Jr.
 HELEN SUN,

                    Defendant.


                                       AGREED ORDER

       In connection with STATS LLC d/b/a Stats Perform’s (“Plaintiff” or “STATS”) Motion

for Temporary Injunction in this matter, the parties agree, and the Court ORDERS as follows:

        1.       Within four (4) days of the Court’s entry of this Order, the parties will agree upon
a forensic protocol (“Protocol”) for a third party neutral forensic provider to be agreed-upon by
the parties (“Forensic Provider”) to do forensic imaging, searching and inspection of the devices
and accounts at issue for any possession, use, transmittal, deletion and/or disclosure of Plaintiff’s
property, especially its confidential information and trade secrets (the “Forensic Review”). The
Protocol shall also provide for return of devices to Sun, measures to protect confidentiality, and
the ability of the parties to petition the court for appropriate relief.

       2.      Within seven (7) days of the Court’s entry of this Order, the parties will submit the
Protocol to the Court for review and entry as an order (the “Protocol Order”).

       3.     The Forensic Provider shall be Protek International. STATS shall bear the cost of
the Forensic Review.

        4.     As to the STATS-owned iPhone used by Sun during her STATS employment (the
“STATS iPhone”), within seven (7) days of entry of the Protocol Order, STATS will send the
STATS iPhone to the Forensic Provider. Sun will cooperate fully with the Forensic Provider and
take all necessary and requested steps to assist the Forensic Provider with unlocking the STATS
iPhone.

        5.     As to the iCloud account created by Sun using her stats.com email address, (the
“iCloud Account”), within seven (7) days of entry of the Protocol Order, Sun will cooperate fully
with the Forensic Provider and take all necessary and requested steps to assist the Forensic Vendor
with accessing the iCloud Account.

       6.     As to the personal iPad used by Sun during her employment (the “Sun iPad”),
within seven (7) days of entry of the Protocol Order, Sun will send the Sun iPad to the Forensic

                                                 1
    Case: 1:20-cv-03717 Document #: 31 Filed: 07/19/20 Page 2 of 3 PageID #:277




Provider. Sun will cooperate fully with the Forensic Provider and take all necessary and requested
steps to assist the Forensic Vendor with accessing the iPad.

       7.      As to Sun’s Hotmail email account (dr_helensun@hotmail.com) and any other
email account through which she conducted business with or for STATS or its affiliates (the “Sun
Email”), within seven (7) days of the Court’s entry of the Protocol Order, Sun will send the Sun
Email account(s) login and password information to the Forensic Provider. Sun will cooperate
fully with the Forensic Provider and take all necessary and requested steps to assist the Forensic
Vendor with accessing the Sun Email. If Sun maintains that there is no email account other than
dr_helensun@hotmail.com (and her company email account) that she ever used for work during
her employment with STATS she will attest to this fact in a sworn statement filed with the Court.

         8.    Sun represents to the Court and Plaintiff that she owns a personal computer (the
“Sun PC”) and a personal phone (“Sun Personal Phone”), but did not use either device for her
work with STATS other than in a de minimis or incidental manner (if at all). Sun will attest to this
fact in a sworn statement filed with the Court.

        9.      With respect to the Sun PC and the Sun Personal Phone and other electronic
devices in Sun’s household that were used at any time by Sun to conduct business with or for
STATS or its affiliates, including without limitation computers, personal communications devices,
laptops, tablets, cloud based media, flash drives, phones, email accounts, or other storage devices
(collectively the “Electronic Devices”), within seven days of the Court’s entry of this Order, Sun
will conduct a thorough search for STATS’ and its affiliates’ documents and information on all
Electronic Devices. Within the same time frame, she will provide a sworn statement to this Court
identifying the Electronic Devices searched, identifying any of STATS’ or its affiliates’ documents
and information found on the Electronic Devices, stating that she has returned all such documents
and information to STATS, and stating that she has permanently removed all such documents and
information from the Electronic Devices and none of it remains in her possession, custody or
control or is accessible by her.

        10.     Prior to executing the steps set forth above in Paragraphs 4-9 above, Sun will not
delete from the iCloud Account, the Sun iPad, any Sun Email, or any Electronic Devices (including
without limitation the Sun PC and the Sun Personal Phone) any documents or information
belonging to STATS or its affiliates or that originated with STATS or its affiliates, and will not
take any steps to preclude or hinder the Forensic Provider’s examination of any of the devices or
email accounts provided to the Forensic Provider for evidence of possession, use, transmittal,
deletion, disclosure or other disposition of STATS’ and its affiliates’ information or property.

         11.     Sun has acknowledged that she is in possession of the documents, information, or
materials set forth in the Document Log attached to her Second Declaration (Dkt. 25-1). With
respect to these and any other documents, information, and materials furnished by STATS or its
affiliates in connection with Sun’s employment or that are the property of STATS or its affiliates
(in electronic or hard-copy form) which are subsequently located in Sun’s Chicago home or
elsewhere, including on any of the Electronic Devices searched pursuant to Paragraph 9, Sun will
return all such documents, information, and materials to STATS within seven (7) days of the
Court’s Order, and will provide a sworn statement to this Court that she has done so. With respect
to the Electronic Devices that are not provided to the Forensic Provider pursuant to this Order,


                                                 2
     Case: 1:20-cv-03717 Document #: 31 Filed: 07/19/20 Page 3 of 3 PageID #:278




other than returning and deleting documents, information and materials pursuant to this Paragraph,
Sun shall take no further steps at any time to erase or obscure evidence of her possession, use,
transmittal, deletion, disclosure or other disposition of STATS’ and its affiliates’ information or
property.

        12.      Sun, and all parties in concert or participation with her (including without limitation
immediate family members whose devices she may have used in the conduct alleged in the
Verified Complaint) – to whom Sun will provide a copy of this Order – shall not use, publish,
broadcast, sell, distribute, share, release, convey or otherwise make any statements regarding any
of Plaintiff’s or its affiliates’ confidential, proprietary and/or trade secret information. If true, Sun
will provide a sworn statement to this Court that the above parties have not used, published,
broadcasted, sold, distributed, shared, released, conveyed or otherwise made any statements
regarding such information.

        13.     Sun, and all parties in concert or participation with her (including without limitation
immediate family members whose devices she may have used in the conduct alleged in the
Complaint) – to whom Sun will provide a copy of this Order – shall not retain, utilize and/or
disclose confidential and/or trade secret information. If true, Sun will provide a sworn statement
to this Court that the above parties have not retained, utilized, and/or disclosed such information.

        14.     Sun shall abide by all of her legal obligations to Plaintiff, including with respect to
the Employment Agreement and the Employment and Restrictive Covenants Agreement, entered
into between Plaintiff and Sun (collectively the “Agreement”), including with respect to her
obligations of non-use and non-disclosure of Plaintiff’s confidential information and trade secrets.

        15.     Other than as specified above, the parties will preserve and not delete any
information relating to this litigation, especially relating to Sun’s possession, use and/or disclosure
of Plaintiff’s confidential information and trade secrets.

        16.     The parties reserve all other rights as to fees and costs.




Dated: July 19, 2020                                    _________________________________
                                                        Robert M. Dow, Jr.
                                                        United States District Judge




                                                   3
